1
2
3                                                                     JS-6
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10
                                                     Case No. 5:19-cv-00018-GW-KES
11   RICHARD EADIE,
12                     Petitioner,
                                                     ORDER DISMISSING HABEAS
13                v.                                 ACTION WITHOUT PREJUDICE
14   COUNTY OF SAN BERNARDINO,
15   et al.
16                     Respondents.
17
18
19                                              I.
20                                      BACKGROUND
21            Richard Eadie (“Petitioner”) filed a Petition for Writ of Habeas Corpus
22   (“Petition”) on a standardized form for such petitions. (Dkt. 1, “Petition.”)
23   Petitioner states that he is a prisoner in the custody of the California Department of
24   Corrections and Rehabilitation (“CDCR”) who is currently housed at the High
25   Desert Detention Center in Adelanto, CA. (Pet. at 1-2.)1 He states that in
26
              1
27            See also County of San Bernardino Inmate Locator,
     https://web.sbcounty.gov/sheriff/bookingsearch/bookingsearch.aspx.
28

                                                 1
1    November 2018, he pled nolo contendere to and was convicted of a probation
2    violation based on possession of a controlled substance for sale. (Id. at 2.)
3           Under Ground 1 of the Petition, Petitioner states that the High Desert
4    Detention Center has “substandard” health care and that “nurses” he has seen
5    “refuse[] to give [him] the medical treatment that [he] desperately need[s]” for a
6    hernia. (Id. at 3.) He also states the facility “is not equipped with the necessary
7    medical equipment to treat [his] medical needs” and he “should be seen by a
8    specialist.” (Id.) Under Ground 2, Petitioner claims his rights under the Eighth
9    Amendment, the Fourteenth Amendment, and the Americans with Disabilities Act
10   are being violated in a number of different ways, including: (1) the failure to
11   provide adequate “medical, dental, and health care,” (2) the “fail[ure] to prevent
12   unnecessary and excessive uses of force against inmates,” (3) “the harmful and
13   excessive use of solitary confinement,” and (4) discrimination against inmates with
14   disabilities. (Id. at 4.)
15                                                 II.
16                                     LEGAL STANDARD
17          Under Rule 4 of the Rules Governing Section 2254 and 2255 Cases in the
18   United States District Courts, a habeas petition “must” be summarily dismissed
19   “[i]f it plainly appears from the petition and any attached exhibits that the petitioner
20   is not entitled to relief in the district court[.]”
21          “Federal law opens two main avenues to relief on complaints related to
22   imprisonment: a petition for habeas corpus … and a complaint under the Civil
23   Rights Act of 1871 … 42 U.S.C. § 1983.” Muhammad v. Close, 540 U.S. 749, 750
24   (2004). Generally, “challenges to the validity of any confinement or to the
25   particulars affecting its duration are the province of habeas corpus,” while “requests
26   for relief turning on circumstances of confinement may be presented in a” civil
27   rights action. Id. “If the prisoner’s claim challenges the fact or duration of the
28   conviction or sentence, [the prisoner should file a habeas petition and] compliance
                                                         2
1    with AEDPA [the Anti-Terrorism and Effective Death Penalty Act] is mandated,
2    while if the claim challenges any other aspect of prison life, the prisoner [should
3    file a civil rights action and] must comply with the PLRA [Prison Litigation
4    Reform Act].” Nettles v. Grounds, 830 F.3d 922, 934 (9th Cir. 2016) (en banc).
5                                              III.
6                                        DISCUSSION
7          The Petition at issue does not challenge the validity of Petitioner’s conviction
8    for a probation violation or ask that he be released from custody. Instead, Petitioner
9    complains about the conditions of his confinement and seeks monetary relief for
10   pain and suffering. (Pet. at 6.) The proper way to bring such claims is to file a civil
11   rights action under 42 U.S.C. § 1983 rather than a habeas petition.
12         In some circumstances, a district court may convert an improperly filed
13   habeas petition into a civil rights complaint. Nettles, 830 F.3d at 935-36. “If the
14   complaint is amenable to conversion on its face, meaning that it names the correct
15   defendants and seeks the correct relief, the court may recharacterize the petition so
16   long as it warns the pro se litigant of the consequences of the conversion and
17   provides an opportunity for the litigant to withdraw or amend his or her complaint.”
18   Id. at 936 (quoting Glaus v. Anderson, 408 F.3d 382 (7th Cir. 2005)); see also
19   Cobb v. Mendoza-Powers, No. 08-1920-FMC-FFM, 2009 U.S. Dist. LEXIS
20   124379 at *19, 2010 WL 364453 at *6 (C.D. Cal. Oct. 20, 2009) (“[P]rovisions of
21   the [PLRA] may make it inappropriate to construe a habeas petition as a civil rights
22   complaint. Due to the filing fee requirements of the PLRA, its provisions requiring
23   sua sponte review of complaints, and its limits on the number of actions a prisoner
24   may be permitted to file in forma pauperis, a prisoner should not be obligated to
25   proceed with a civil rights action unless it is clear that he or she wishes to do so.”),
26   recommendation adopted at 2010 U.S. Dist. LEXIS 8089 (C.D. Cal. Jan. 25, 2010).
27         If the Court were to construe the present Petition as a civil rights complaint
28   under 42 U.S.C. § 1983, it would likely be subject to dismissal on screening
                                                   3
1    because, among other things, it does not contain sufficient facts supporting each of
2    Petitioner’s claims. See generally 28 U.S.C. § 1915A; Ashcroft v. Iqbal, 556 U.S.
3    662, 663 (2009); Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.
4    1990). Given this, and given that it is unclear whether Petitioner truly wishes to
5    pursue a civil rights case, the Petition and this action will be dismissed without
6    prejudice. This dismissal does not prevent Petitioner from filing a subsequent
7    habeas petition that challenges the fact or duration of his conviction or sentence, or
8    from filing a new civil rights action bringing the same claims regarding the
9    conditions of his confinement.
10                                            VII.
11                                     CONCLUSION
12         IT IS HEREBY ORDERED that the Petition (Dkt. 1) and this action are
13   DISMISSED WITHOUT PREJUDICE.
14         The Clerk is directed to provide Petitioner with a copy of the standard
15   Central District form for filing civil rights complaints under 42 U.S.C. § 1983.
16
17   DATED: January 15, 2019
18
19                                           ____________________________________
                                             GEORGE H. WU
20                                           UNITED STATES DISTRICT JUDGE
21
     Presented by:
22
23   __________________________
     KAREN E. SCOTT
24   United States Magistrate Judge
25
26
27
28
                                                  4
